SAYRE, J.—
(Concurring.) —I subscribe to the principle of the leading opinion. I think, however, that the court in sustaining plea 5 against the demurrer addressed to it has departed from the rule, as this court has heretofore construed it, which requires a plea to set out the facts relied upon in defense. For example it was held in Osborne v. Alabama Steel & Wire Company, 135 Ala. 571, 33 South. 687, that a plea of contributory negligence — which, I take it, is entitled on demurrer to as much consideration as any other plea of confession and avoidance — to withstand demurrer, must aver a state of facts to which the law attaches the conclusion of negligence on the part of plaintiff. Plea 5 in the present case merely states the conclusion that plaintiff “relieved” Banks of his contract to duly report sales and pay over money at stated intervals. Under this plea, defendant, it may be presumed, may have intended to prove, either an express agreement between plaintiff and Banks relieving the latter of his duty under the contract defendant had guaranteed, or that Banks had been by implication relieved, so far as defendant was concerned, by consequence of his failure to report sales and pay over money and plaintiff’s failure to report that fact to defendant within a reasonable time — and this last, as the further progress of the *409case developed, was the line of defense followed. According to the rule heretofore followed, in many cases at least, the plea should have alleged the fact from which it drew its conclusion. I must say further, however, that the rule of Osborne v. Alabama Steel & Wire Co. is an impossible rule; for, in many cases, the conclusion to be drawn is, in the nature of things, a conclusion of fact to be drawn by the jury, though the evidence he without conflict.—Evans v. Alabama-Georgia Syrup Co., 175 Ala. 85, 56 South. 529. Further, I think I may say, without dwelling at too' great length on my individual opinion, that I have always thought the rule alluded to has been applied with over-strictness in many cases. The plea in question did not need to set out the evidence; it fairly apprised plaintiff of the general nature of the proposed defense. Hence my concurrence notwithstanding the plea was not up to the mark set by many of our adjudications.